DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not disclose a driver for a lighting module comprising “a ring choke converter control circuit further comprises a conduction limiting transistor coupled to the power switching transistor; the feedback circuit further comprises a feedback transistor coupled to a base of the conduction limiting transistor; and the current through the plurality of driver outputs which exceeds the threshold causes the feedback transistor to reduce the impedance applied to the base of the conduction limiting transistor, which in turn reduces the conduction time of the power switching transistor,” in combination with the other limitations of claim 1.
Claims 2, 4-11, and 20 are allowed as depending on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844